UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-07102 The Advisors Inner Circle Fund II (Exact name of registrant as specified in charter) c/o CT Corporation 101 Federal Street Boston, MA 02110 (Address of principal executive offices) (Zip code) SEI Investments One Freedom Valley Drive Oaks, PA 19456 (Name and address of agent for service) Registrants telephone number, including area code: (877) 446-3863 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) SCHEDULE OF INVESTMENTS COMMON STOCK - 93.5% Shares Value CONSUMER DISCRETIONARY - 17.7% Aaron Rents 38,051 $ 1,276,992 Abercrombie & Fitch, Cl A 40,860 1,105,672 American Public Education * 28,521 1,026,756 America's Car-Mart * 58,423 947,621 Amerigon * 89,613 506,313 ATC Technology * 58,425 928,373 Bally Technologies * 21,470 562,085 BJ's Restaurants * 42,170 695,383 Bob Evans Farms 43,368 1,051,674 Buckle 34,950 1,306,081 Buffalo Wild Wings * 24,810 968,582 Capella Education * 22,353 1,148,497 Career Education * 58,680 1,293,307 Childrens Place Retail Stores * 44,430 1,263,589 ChinaCast Education * 124,736 554,452 Conn's * 71,220 1,170,857 Dolan Media * 67,970 809,523 Dress Barn * 74,996 1,135,439 Finish Line, Cl A 67,165 570,902 Foot Locker 91,020 1,082,228 Gymboree * 10,610 364,984 Helen of Troy * 42,210 673,250 Hibbett Sports * 15,870 330,889 HOT Topic * 76,750 939,420 Jack in the Box * 30,970 761,552 Jarden * 92,590 1,861,059 JOS A Bank Clothiers * 19,370 783,323 Maidenform Brands * 94,550 1,205,513 O'Charleys 27,952 194,825 Penn National Gaming * 30,840 1,049,177 PF Chang's China Bistro * 31,210 941,918 Pool 36,270 647,782 Red Robin Gourmet Burgers * 33,955 833,595 THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) COMMON STOCK - continued Shares Value CONSUMER DISCRETIONARY - continued Shoe Carnival * 31,125 $ 362,918 Steiner Leisure * 14,278 451,756 Unifirst 20,073 748,522 Universal Technical Institute * 41,590 592,242 Wolverine World Wide 44,972 936,767 33,083,818 CONSUMER STAPLES - 2.9% Central European Distribution * 39,369 881,866 Chattem * 19,852 1,090,073 Chiquita Brands International * 89,436 677,031 Flowers Foods 41,965 969,391 Heckmann * 110,520 582,440 Pantry * 56,400 1,332,168 5,532,969 ENERGY - 4.7% Bill Barrett * 45,157 1,173,179 Cano Petroleum * 322,940 206,682 Comstock Resources * 32,450 1,118,227 Core Laboratories 13,100 1,090,313 EXCO Resources * 119,250 1,404,765 Gulf Island Fabrication 26,781 346,546 Hercules Offshore * 110,647 354,070 Hornbeck Offshore Services * 33,959 788,867 Natural Gas Services Group * 51,271 511,685 North American Energy Partners * 197,487 780,074 Oil States International * 44,050 832,545 Penn Virginia 21,250 298,987 8,905,940 FINANCIALS - 6.0% Cash America International 27,470 614,229 Encore Capital Group * 73,290 640,555 Entertainment Properties Trust 15,910 367,680 First Cash Financial Services * 44,240 727,306 THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) COMMON STOCK - continued Shares Value FINANCIALS - continued First Citizens BancShares, Cl A 5,910 $ 707,250 Green Bankshares 50,665 430,652 Infinity Property & Casualty 25,119 885,193 IPC Holdings 44,430 1,156,957 Knight Capital Group, Cl A * 64,910 1,005,456 Pacific Capital Bancorp 32,494 225,508 Provident Financial Services 28,880 308,150 Stifel Financial * 31,330 1,542,376 Texas Capital Bancshares * 39,540 553,560 Tower Group 41,010 1,115,062 United Community Banks 42,998 277,337 Waddell & Reed Financial, Cl A 28,010 627,704 11,184,975 HEALTH CARE - 14.1% Albany Molecular Research * 71,018 693,136 Alexion Pharmaceuticals * 39,620 1,324,100 Alnylam Pharmaceuticals * 58,490 1,074,461 American Medical Systems Holdings * 123,860 1,532,148 Bruker BioSciences * 271,286 1,785,062 Celera * 121,410 982,207 CryoLife * 103,432 561,636 Cubist Pharmaceuticals * 55,900 927,940 Emergency Medical Services, Cl A * 22,220 774,145 Ensign Group 32,670 506,385 Greatbatch * 47,038 989,679 Haemonetics * 13,740 709,396 ICON ADR * 66,720 1,056,845 ICU Medical * 30,030 1,129,128 inVentiv Health * 109,738 1,216,994 IRIS International * 65,992 737,131 Isis Pharmaceuticals * 45,120 707,482 LHC Group * 28,005 639,074 Luminex * 26,770 439,296 THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) COMMON STOCK - continued Shares Value HEALTH CARE - continued Myriad Genetics * 6,492 $ 251,825 Neogen * 11,200 253,904 Oculus Innovative Sciences * 58,548 63,817 Parexel International * 100,800 998,928 Phase Forward * 29,870 425,946 Psychiatric Solutions * 22,522 436,702 Questcor Pharmaceuticals * 68,550 308,475 STERIS 34,180 823,738 Synovis Life Technologies * 74,223 1,126,705 United Therapeutics * 20,690 1,299,539 US Physical Therapy * 52,951 618,468 Vivus * 210,013 842,152 Vnus Medical Technologies * 50,510 1,118,796 26,355,240 INDUSTRIALS - 17.6% Airtran Holdings * 232,792 1,617,904 Alaska Air Group * 63,230 1,060,999 American Science & Engineering 12,360 744,814 Applied Signal Technology 36,590 723,018 Arkansas Best 25,819 595,903 Beacon Roofing Supply * 23,940 380,646 Capstone Turbine * 751,181 600,945 CBIZ * 182,869 1,437,350 Celadon Group * 140,599 961,697 Clean Harbors * 19,750 989,475 CRA International * 46,140 1,076,908 DynCorp International, Cl A * 64,530 984,082 EnergySolutions 82,988 804,984 EnerSys * 57,880 986,854 Excel Maritime Carriers, Cl A 119,831 851,998 Exponent * 30,082 839,288 Flow International * 73,040 132,933 FTI Consulting * 30,950 1,698,536 THE ADVISORS INNER CIRCLE FUND IIPERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Un audited) COMMON STOCK - continued Shares Value INDUSTRIALS - continued Furmanite * 64,619 $ 255,891 Genco Shipping & Trading 20,510 391,741 General Cable * 40,530 1,099,984 GeoEye * 69,311 1,725,151 GrafTech International * 108,160 950,726 Heartland Express 63,890 955,155 HUB Group, Cl A * 38,892 894,516 Huron Consulting Group * 23,170 1,111,002 II-VI * 34,916 836,937 Integrated Electrical Services * 42,328 406,772 Kansas City Southern * 78,590 1,198,498 Kforce * 74,418 811,900 Marten Transport * 30,570 634,022 Simpson Manufacturing 39,840 886,838 Stanley * 30,406 783,867 Team * 40,925 588,092 Teledyne Technologies * 29,235 933,474 TrueBlue * 87,756 852,111 VSE 16,377 489,509 Waste Connections * 27,880 718,746 33,013,266 INFORMATION TECHNOLOGY - 26.0% 3Com * 278,570 1,128,209 ACI Worldwide * 58,185 1,004,855 Adtran 56,585 1,196,773 Advanced Analogic Technologies * 129,640 622,272 Anadigics * 287,110 867,072 ANSYS * 51,269 1,416,050 Art Technology Group * 301,640 947,150 Aspen Technology * 77,995 605,241 Atheros Communications * 43,880 755,614 Avocent * 76,650 1,106,826 BluePhoenix Solutions * 213,358 405,380 THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) COMMON STOCK - continued Shares Value INFORMATION TECHNOLOGY - continued CACI International, Cl A * 34,180 $ 1,351,819 Cavium Networks * 59,920 753,794 Cogent * 109,883 1,246,073 Compellent Technologies * 63,590 709,664 Comtech Telecommunications * 30,575 1,023,345 Cybersource * 96,450 1,409,134 Diebold 37,580 993,239 Ebix * 37,170 1,033,326 EMS Technologies * 35,994 685,686 EPIQ Systems * 95,675 1,480,092 F5 Networks * 21,930 598,031 FalconStor Software * 126,415 467,735 GigaMedia * 177,176 1,178,220 Globecomm Systems * 113,041 768,679 Hackett Group * 220,340 495,765 Mantech International, Cl A * 26,350 953,606 Monolithic Power Systems * 51,215 947,477 Move * 251,390 515,350 Netease.com ADR * 15,140 456,925 Netlogic Microsystems * 22,640 737,838 Nice Systems ADR * 62,269 1,594,709 Novatel Wireless * 137,820 944,067 NVE * 22,836 868,681 O2Micro International ADR * 233,321 1,019,613 Oplink Communications * 77,057 850,709 Perfect World ADR * 63,680 1,156,429 PMC - Sierra * 193,380 1,531,570 Radiant Systems * 104,466 769,914 Seachange International * 100,380 629,383 Shanda Interactive Entertainment ADR * 4,452 212,939 Silicon Motion Technology * 209,480 672,431 Smith Micro Software * 68,410 588,326 Soapstone Networks * 166,500 614,385 THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) COMMON STOCK - continued Shares Value INFORMATION TECHNOLOGY - continued Solera Holdings * 52,790 $ 1,204,668 Starent Networks * 51,791 1,021,836 Sybase * 36,833 1,250,849 Synaptics * 24,650 800,632 Tekelec * 72,280 1,120,340 TeleCommunication Systems, Cl A * 151,720 1,488,373 Tyler Technologies * 61,830 1,020,195 Ultimate Software Group * 23,690 443,714 VistaPrint * 16,730 574,676 Zoran * 44,118 394,415 48,634,094 MATERIALS - 3.0% AK Steel Holding 78,140 1,016,602 Aptargroup 20,509 636,394 Gammon Gold * 82,630 557,753 Landec * 65,040 439,670 Rock-Tenn, Cl A 26,470 999,507 Sensient Technologies 49,679 1,161,495 Silgan Holdings 16,520 768,015 5,579,436 TELECOMMUNICATION SERVICES - 1.0% Neutral Tandem * 35,469 1,014,414 Syniverse Holdings * 70,440 887,544 1,901,958 UTILITIES - 0.5% Avista 64,200 966,210 TOTAL COMMON STOCK (Cost $181,232,434) 175,157,906 THE ADVISORS INNER CIRCLE FUND IIPERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) EXCHANGE TRADED FUND - 2.9% Shares Value iShares Russell 2000 Growth Index Fund (Cost $4,687,099) 102,760 $ 5,424,700 SHORT -TERM INVESTMENT - 4.2% Union Bank, N.A. 0.020% (A) (Cost $7,841,905) 7,841,905 7,841,905 TOTAL INVESTMENTS - 100.6% (Cost $193,761,438)  $ 188,424,511 Percentages are based on Net Assets of $187,302,219. * Non-income producing security. (1) More narrow industries are utilized for compliance purposes, whereas broad sectors are utilized for reporting purposes. (A) The rate reported is the 7-day simple yield as of April 30, 2009. ADR - American Depositary Receipt Cl - Class  At April 30, 2009, the tax basis cost of the Fund's investments was $193,761,438, and the unrealized appreciation and depreciation were $23,968,923 and $(29,305,850), respectively. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. THE ADVISORS INNER CIRCLE FUND IIPERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) In September 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards (SFAS) No. 157, which provides enhanced guidance for using fair value to measure assets and liabilities. The Funds adopted SFAS No. 157 on November 1, 2008. SFAS No. 157 establishes a fair value hierarchy and specifies that a valuation technique used to measure fair value shall maximize the use of observable inputs and minimize the use of unobservable inputs. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority t o quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under SFAS No. 157 are described below:  Level 1  Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Fund has the ability to access at the measurement date;  Level 2  Quoted prices which are not active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and  Level 3  Prices, inputs or exotic modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). As required by SFAS No.157, investments are classified within the level of the lowest significant input considered in determining fair value. Investments classified within Level 3 whose fair value measurement considers several inputs may include Level 1 or Level 2 inputs as components of the overall fair value measurement. The table below sets forth information about the level within the fair value hierarchy at which the Funds investments are measured at April 30, 2009: Level 1 Level 2 Level 3 Total Investments in securities $ $ - $ - $ 188,424,511 In October 2008, the FASB issued Staff Position 157-3, Determining the Fair Value of a Financial Asset in a Market That Is Not Active (FSP 157-3), which clarifies the application of SFAS 157 in an inactive market and provides an illustrative example to demonstrate how the fair value of a financial asset is determined when the market for that financial asset is not active. The guidance provided by FSP 157-3 did not have an impact on the Funds approach to valuing financial assets. THE ADVISORS INNER CIRCLE FUND II PERIMETER SMALL CAP GROWTH FUND April 30, 2009 (Unaudited) In April 2009, FASB Staff Position No. 157-4  Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4) was issued. FSP 157-4 clarifies the process for measuring the fair value of financial instruments when the markets become inactive and quoted prices may reflect distressed transactions. FSP 157-4 provides a non-exclusive list of factors a reporting entity should consider when determining whether there has been a significant decrease in the volume and level of activity for an asset or liability when compared with normal market activity. Under FSP 157-4, if a reporting entity concludes there has been a significant decrease in volume and level of activity for the asset or liability (or similar assets or liabilities), transactions or quoted prices may not be determinative of fair value. Further analysis of the transactions or quoted prices is needed, and a significant adjustment to the transactions or quoted prices may be necessary to estimate fair value in accordance with FASB Statement No. 157  Fair Value Measurement . FSP 157-4 is effective for interim and annual reporting periods ending after June 15, 2009, and shall be applied prospectively. At this time, management is evaluating the impact of FSP 157-4 on the Funds financial statements. PCM-QH-001-0600 Item 2. Controls and Procedures (a) The certifying officers, whose certifications are included herewith, have evaluated the registrants disclosure controls and procedures within 90 days of the filing date of this report. In their opinion, based on their evaluation, the registrants disclosure controls and procedures are adequately designed, and are operating effectively to ensure, that information required to be disclosed by the registrant in the reports it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms. (b) There were no significant changes in the registrants internal control over financial reporting that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3. Exhibits. (a) A separate certification for the principal executive officer and the principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended (17 CFR 270.30a-2(a)), are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Advisors Inner Circle Fund II By (Signature and Title) /s/ Philip T. Masterson Philip T. Masterson President Date: June 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Philip T. Masterson Philip T. Masterson President Date: June 29, 2009 By (Signature and Title) /s/ Michael Lawson Michael Lawson Treasurer, Controller and Chief Financial Officer Date: June 29, 2009
